Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3,5-9 is/are rejected under 35 U.S.C. 102a as being anticipated by Yano Tomohiro et al (20190292455)
Regarding Claim 1,
Yano Tomohiro et al discloses a substrate to be used in contact with a liquid crystal composition containing liquid crystal molecules and an alignment aid having a polar group (ABSTRACT, polar compound) and having the function of causing the liquid crystal molecules to be aligned spontaneously [0076], wherein the substrate comprises an insulating film [0218] having a contact surface to be in contact with the liquid crystal composition and wherein the static contact angle of water on the contact surface at 25°C is 70° or less (One would have recognized wherein the static contact angle of water on the contact surface at 25°C is 70° or less as a result effective variable able to be optimized to sufficiently exert an anchoring force causing liquid crystal molecules to be vertically aligned ) and or the surface free energy of the contact surface is 50 mN/m ([0348] 0.352 N/m is more than 50 mN/m) in or more.
Regarding Claim 2,
Yano Tomohiro et al discloses wherein the substrate is a substrate in direct contact with the liquid crystal composition with no alignment film therebetween (ABSTRACT).
Regarding Claim 3,
Yano Tomohiro et al discloses wherein the substrate is a substrate comprising a pixel electrode ([0076], transparent electrode).
Regarding Claim 5,
Yano Tomohiro et al discloses wherein the insulating film is an organic insulating film [0218].
Regarding Claim 6,
Yano Tomohiro et al discloses two substrates: and a liquid crystal layer that is sandwiched between the two substrates [0011] and formed of a liquid crystal composition containing liquid crystal molecules and an alignment aid (polar compound) having a polar group and having the function of causing the liquid crystal molecules to be aligned spontaneously [0076], wherein at least one of the two substrates is the substrate according of claim 1.
Regarding Claim 7,
Yano Tomohiro et al discloses wherein the alignment aid has a polymerizable group that can be polymerized by irradiation with active energy rays. and wherein the liquid crystal layer contains a polymerized product of the alignment aid [0077].
Regarding Claim 8,
Yano Tomohiro et al discloses wherein the liquid crystal composition further contains a polymerizable compound that can be polymnerized by irradiation with the active energy rays. 
Regarding Claim 9,
Yano Tomohiro et al discloses wherein the liquid crystal display device is a PSA. PSVA. -A. IPS. FFS, or ECB mode liquid crystal display device [0068].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano Tomohiro et al (US20190292455) in view of Tanaka et al (US 20140362129)
Regarding Claim 4,
Yano Tomohiro et al discloses everything as disclosed above.
Yano Tomohiro et al does not disclose wherein the substrate is a substrate comprising a color filter.
Tanaka et al [0029] discloses wherein the substrate is a substrate comprising a color filter.
It would have been obvious to one of ordinary skill in the art to modify Yano Tomohiro et al to include Tanaka et al’s color filter motivated by the desire to create a colorful display.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.